Case 1:19-cv-17196-NLH-JS Document 187 Filed 09/18/20 Page 1 of 9 PageID: 2279




September 18, 2020
Joel Schneider, USMJ
United States District Court
District of New Jersey
1 John F. Gerry Plaza
4th and Cooper Streets
Camden, NJ 08101


RE: Status Conference on September 25, 2020 In re: McBride v. Washington Township 1:19-cv-
17196



Dear Judge Schneider,

Thank you for Your Honor’s recent order setting a status conference for September 25, 2020 at
10:00 AM by telephone (ECF Document 186).

As noted in my September 15, 2020 letter to the Court (ECF document 185), an agenda item for
this conference will be the settlement between Plaintiff, Defendant Carmen Saginario, and
Defendant Capehart and Scatchard. Parties have agreed to a mutual general release and
monetary consideration but remain stalled over a condition that the Defendants be
permanently barred from representing a party adverse to the Plaintiff in the future. Plaintiff
simply seeks the finality such a condition will provide and was based on my interpretation of
New Jersey Rules of Professional Conduct 1.7(a)(2) and 1.8 (h).

Plaintiff is a degreed scientist. My training and experience is such that agenda items are sent to
the meeting organizer prior to a meeting. Coming from this perspective, I humbly and
respectfully, would like to bring to the Court’s attention herein two additional agenda items for
consideration as agenda items for the September 25 status conference and concerning
Defendant Washington Township.

       1. Plaintiff’s denied request for continued remote attendance of municipal council
           meetings
Case 1:19-cv-17196-NLH-JS Document 187 Filed 09/18/20 Page 2 of 9 PageID: 2280




             a. Plaintiff submitted a request for a reasonable accommodation to attend
                council meetings via the previously used Zoom platform. Plaintiff cited his
                own disability.
             b. Defendant Washington Township impermissibly denied the request because
                Plaintiff didn’t cite what his disability is.
             c. Setting aside the disability, Plaintiff’s elderly father suffers from medical
                conditions that increase the risk of complications should he catch the novel
                corona virus. Compliance with social distancing and use of masks is
                absolutely abysmal throughout Washington Township which makes
                Defendant’s denial simply reckless and deprives similarly situated citizens at
                high risk of COVID-19 complications of their civil rights to public participation.
             d. Plaintiff reserves the right to pursue a separate cause of action for denial of a
                reasonable accommodation
      2. Defendant is not deliberately denying requests for government records under the
         New Jersey Open Public Records Act via non-response after the statutory seven
         business days. Given that Plaintiff has made record destruction a central issue of this
         case and that it has been a central issue in at least two other cases, these denials are
         certainly dubious.
             a. Washington Township is at fault here because, unlike other municipalities,
                they have not given the records custodian automated processing software
                for records requests
             b. The failure to provide the records custodian with the tools she needs to do
                her job and comply with New Jersey’s Open Public Records Act (OPRA) is a
                deliberate act to thwart to transparency the legislature intended when it
                created OPRA. This is forcing this poor public servant (and my next door
                neighbor) to resort to using a paper calendar to keep track of literally 1,000
                records requests annually. By virtue of the location of the custodian’s
                residence and the times she respond to my electronic mail, she is often
Case 1:19-cv-17196-NLH-JS Document 187 Filed 09/18/20 Page 3 of 9 PageID: 2281




                      working well into the evening and unnecessarily because of the lack of tools
                      she has to do her job properly.
                   c. This instant case is the third case where Defendant Washington Township
                      has destroyed records.
                          i. See Moriarty v. Washington Township 1:14-cv-02492
                          ii. See Paul D. Martin v. Washington Township (Superior Court of New
                             Jersey; James Birchmeier, Counsel for Washington Township)

I would ask that the Court take these two discrete agenda items under advisement and provide
direction on September 25, if these agenda items are appropriate for the status conference or
that they should be heard on the issue of motion practice



Very truly yours,




Brian McBride

Plaintiff pro se
Case 1:19-cv-17196-NLH-JS Document 187 Filed 09/18/20 Page 4 of 9 PageID: 2282
Case 1:19-cv-17196-NLH-JS Document 187 Filed 09/18/20 Page 5 of 9 PageID: 2283
Case 1:19-cv-17196-NLH-JS Document 187 Filed 09/18/20 Page 6 of 9 PageID: 2284
Case 1:19-cv-17196-NLH-JS Document 187 Filed 09/18/20 Page 7 of 9 PageID: 2285
Case 1:19-cv-17196-NLH-JS Document 187 Filed 09/18/20 Page 8 of 9 PageID: 2286
Case 1:19-cv-17196-NLH-JS Document 187 Filed 09/18/20 Page 9 of 9 PageID: 2287
